SOMERVILLE, J.
— The records introduced in evidence show incontestably that the claimant Atkins recovered a considerable sum as damages for the detention of the land up to the date of the judgment in ejectment. The period covered by these damages included the period for which Atkins claims rent as the landlord of Fields, who was in possession of the land nominally as the tenant both of Atkins and of Moody Bros.
It is clear that Atkins is not entitled to collect rent from a tenant of Moody Bros, in addition to the damages in lieu of rents which he has already recovered against them for the same period. This results from the conclusive estoppel of the judgment. On the theory that Moody Bros, were in the possession and had withheld possession from him, Atkins has acquired a judgment against them for compensation for the use of his land. He cannot now repudiate that affirmation and deny that Moody Bros, had a possession hostile to him.jself. Nor can he, in the face of that conclusively conceded possession, establish himself as the lawful landlord of a tenant who during that period had rented the premises from them, and this whether the controversy now be with Moody Bros, or with their privy in interest, Atkins.
It results that the appellant, as plaintiff in attachment, was entitled to the general affirmative charge as *106against the claimant Atkins,, and tbe trial court erred in refusing to give it as required.
The judgment will be reversed, and the cause remanded.
Reversed and remanded.
McClellan, Mayfield, and Sayre, JJ.', concur.